IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1538
                             Filed October 14, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROGER MCDANIEL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Myron L.

Gookin, Judge.



      Roger McDaniel appeals the denial of his motion to correct an illegal

sentence following his plea of guilty to one count of lascivious acts with a child

and sentencing. AFFIRMED.



      Monte M. McCoy of McCoy Legal Services, Centerville, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Richard F. Scott, County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                            2


POTTERFIELD, Judge.

         Roger McDaniel pleaded guilty to one count of lascivious acts with a child

in violation of Iowa Code section 709.8(3) (2011)1 on April 23, 2013. He was

sentenced to a five-year term of incarceration and fined under Iowa Code section

902.9(5), assessed a surcharge under section 911.1, and specially sentenced to

ten years’ supervision upon completion of his term of incarceration pursuant to

section 903B.2.     The fine and surcharge were suspended.              Mittimus issued

immediately. McDaniel appealed his sentence, and this court affirmed.                See

State v. McDaniel, No. 13-1458, 2014 WL 1999121, at *2 (Iowa Ct. App. May 14,

2014).     On August 4, 2014, McDaniel filed a handwritten pro se motion for

correction of an illegal sentence in the district court. The district court denied the

motion. McDaniel appeals.2

         McDaniel’s only claim on appeal is that the special sentence mandated by

Iowa Code section 903B.2 violates the protections against double jeopardy

provided by the United States Constitution and that his sentence is therefore

illegal. See U.S. Const. amend. V (“No person shall . . . be subject for the same

offence to be twice put in jeopardy of life or limb.”); see also State v. Lathrop, 781

N.W.2d 288, 293 (Iowa 2010) (“Illegal sentences may be challenged at any

time . . . .”). We review de novo. See State v. Lindell, 828 N.W.2d 1, 4 (Iowa

2013).
1
  “It is unlawful for any person sixteen years of age or older to . . . solicit a child to
engage in a sex act . . . with or without the child’s consent . . . for the purpose of
arousing or satisfying the sexual desires of either of them[.]” Iowa Code § 709.8(3).
Following the legislature’s 2013 amendments, this provision is now found in Iowa Code
section 709.8(1)(d) (2015).
2
  The State asserts McDaniel should have filed for discretionary review rather than
appealed. See Iowa R. App. P. 6.103(1); Iowa Code § 814.6. Though the State argues
discretionary review is “more appropriate,” we consider the merits of this appeal.
                                       3


       The Double Jeopardy Clause protects defendants from “multiple

punishments for the same offense.”         Id.   McDaniel argues the term of

incarceration imposed under section 902.9 and the special sentence under

903B.2 are two different punishments and he has therefore been subjected to

multiple punishments for the same offense.

       “In considering a double jeopardy claim within the multiple punishments

context, we are guided by the general principle that the question of what

punishments are constitutionally permissible is no different from the question of

what punishments the legislature intended to be imposed.” Id. at 4–5; see also

Missouri v. Hunter, 459 U.S. 359, 366–68 (1983); State v. McKettrick, 480

N.W.2d 52, 57 (Iowa 1992). The legislature has the power to define criminal

offenses and punishments with “‘[f]ew, if any, limitations . . . imposed by the

Double Jeopardy Clause.’” Lindell, 828 N.W.2d at 4 (quoting Sanabria v. United

States, 437 U.S. 54, 69 (1978)). It is clear from the mandatory terms of section

903B.2 that the legislature intended the special sentence to be added to an

indeterminate term of incarceration imposed under section 902.9.       See Iowa

Code § 903B.2 (imposing special sentence “in addition to any other punishment

provided by law”). Section 903B.2 does not violate the Double Jeopardy Clause

of the federal constitution.

       AFFIRMED.